United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1325
Issued: February 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 28, 2009 appellant filed a timely appeal from a November 3, 2008 Office of
Workers’ Compensation Programs decision denying her compensation claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained 35.44 hours of disability from June 30 to
July 26, 2008 causally related to her accepted employment conditions.
FACTUAL HISTORY
This is the second appeal in the present case. In an August 25, 2009 decision, the Board
affirmed a July 29, 2008 Office decision denying appellant’s claim for 31.95 hours of disability
from April 26 to July 3, 2008. The Board found that she failed to establish that she was disabled
during this period causally related to the accepted right upper extremity conditions. The facts

and the circumstances of the case up to that point are set forth in the Board’s prior decision and
incorporated herein by reference.1
On February 7, 2008 the employing establishment offered appellant a modified limitedduty position as a full-time sales service distribution associate which she accepted on
February 19, 2008. In a duty status report dated March 3, 2008, Dr. Richard M. Braun, a Boardcertified orthopedic surgeon, noted that she had pain in both hands and at the incision site and
reduced her work hours to four hours per day with restrictions. On April 30, 2008 he increased
appellant’s workday to six hours per day with a lifting restriction of eight pounds. In a duty
status report dated May 9, 2008, Dr. Braun determined that appellant was permanent and
stationary. He opined that she could perform modified work on May 9, 2008 for six hours per
day with a lifting restriction of eight pounds.
In a letter dated May 13, 2008, the Office requested Dr. Braun to clarify appellant’s work
status and address why she was restricted to working six hours per day. Dr. Braun did not
respond.
On June 4, 2008 the Office referred appellant for a second opinion to Dr. Thomas J.
Sabourn, a Board-certified orthopedic surgeon, for determination of her work status. In a
June 26, 2008 report, Dr. Sabourn diagnosed right shoulder acromioclavicular joint arthritis,
impingement syndrome, carpal tunnel syndrome, residual stiffness of right hand fingers after
carpal tunnel surgery, lateral epicondylitis of the right elbow, chronic cervical strain and sprain,
left shoulder acromioclavicular joint arthritis with rotator cuff tendinitis and pain syndrome. He
opined that appellant could not work as a regular distribution clerk due to overuse of her
extremities. However, Dr. Sabourn found that she could work eight hours per day with
permanent limitations of two hours of reaching, no reaching above the shoulders with the right
arm, reach two hours cumulatively over an eight-hour day with the left arm, repetitive motions
with the wrists and elbow cumulatively for three hours of an eight-hour workday, push, pull and
lift for four hours per day with an eight-pound limitation, five-minute break each hour and
repetitive fingering no more than two hours bilaterally. He reviewed the February 7, 2008 job
offer and noted that appellant could easily perform the job as a sales service distribution
associate if she were to use both hands.
On July 25, 2008 the employing establishment offered appellant a modified limited-duty
position as a full-time sales service distribution associate, which she accepted on July 28, 2008.
The job duties were identical to those noted in the February 7, 2008 job offer and included
sorting undeliverable bulk business mail with the left hand only for three hours per day, working
at the carrier call desk with left hand only for two hours per day and sorting station markups with
left hand only for three hours per day. The physical requirements of the modified job were
sorting mail weighing up to one pound, minimal writing with the left hand, lifting up to five
pounds with the left hand and writing and stamping on mail with the left hand only up to one
pound.

1

Docket No. 08-2493, issued August 25, 2009. The Office accepted appellant’s claim for right shoulder
arthropathy, right carpal tunnel syndrome, reflex sympathetic dystrophy and right lateral epicondylitis. On
January 15, 2002 appellant underwent right shoulder surgery and a right carpal tunnel release on May 29, 2007.

2

Appellant submitted a July 28, 2008 report from Dr. Braun who stated that he was in
agreement with Dr. Sabourn concerning appellant’s ability to work light-duty work eight hours
per day. Dr. Braun noted that appellant could work light duty for eight hours per day with lifting
limited to eight pounds intermittently and not on a continuous repetitive basis. He indicated that
she did not need surgical treatment and was permanent and stationary. Dr. Braun noted that in
order to clarify whether appellant could work an eight-hour workday he would have to review
the job description for a sales/service distribution associate. On August 11, 2008 the Office
provided him with the job description for a sales/service position, which was modified to
accommodate his previous work restrictions of May 9, 2008. On August 30, 2008 Dr. Braun
reviewed the job requirements for a sales/service distribution associate and approved the
assignment as long as the job conformed to his restrictions set forth in his July 28, 2008 report,
with lifting limited to eight pounds on an intermittent basis and a five-minute work break for
each hour worked, he approved the assignment. On September 3, 2008 he treated appellant in
follow-up and diagnosed carpal tunnel syndrome with residual symptoms, lateral epicondylitis
and an old shoulder injury.
Appellant submitted several CA-7 forms, claims for compensation, for 35.44 hours of
intermittent disability from June 30 to July 26, 2008. The employer submitted several time
analysis forms for June 30 to July 26, 2008.
On September 29, 2008 the Office advised appellant that the medical evidence did not
establish her intermittent disability as claimed for the period June 30 to July 26, 2008. It
requested that she submit additional evidence to support her claim for wage-loss compensation.
On September 29, 2008 the employing establishment advised appellant that there was no
work available within her restrictions and that she would be placed on administrative leave.
Appellant submitted a September 3, 2008 report from Dr. Braun who diagnosed lateral
epicondylitis and recommended she return to work in a modified-duty assignment. Dr. Braun
noted no change in appellant’s physical condition.
He opined that the prior work
recommendations made were still appropriate based on the employer’s availability to provide
modified work.
In a November 3, 2008 decision, the Office denied appellant’s claim for compensation
for intermittent periods of partial disability for 35.44 hours for the period June 30 to
July 26, 2008.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.2 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.3 The issue of

2

See Fereidoon Kharabi, 52 ECAB 291 (2001).

3

Id.

3

whether a particular injury causes disability for work must be resolved by competent medical
evidence.4
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he or she was disabled for work as a result of the accepted employment
injury.5
ANALYSIS
The Office accepted appellant’s claim for right shoulder, traumatic arthropathy, right
carpal tunnel syndrome, reflex sympathetic dystrophy of the upper right limb and right lateral
epicondylitis. Appellant claimed wage-loss compensation for 35.44 hours from June 30 to
July 26, 2008.
The medical evidence submitted in support of the wage-loss compensation claim is
insufficient to establish that appellant was disabled due to her accepted conditions. On appeal,
appellant asserts that Dr. Braun supported the hours of disability claimed.
In a duty status report dated May 9, 2008, Dr. Braun determined that appellant was
permanent and stationary. He diagnosed right shoulder tendinitis, lateral epicondylitis in the
right elbow, possible ulnar neuritis, right carpal tunnel syndrome requiring surgery, contracture
of the right hand with impaired range of motion and repetitive episodes of swelling. Dr. Braun
opined that appellant could return to modified work on May 9, 2008 for six hours per day with a
lifting restriction of eight pounds. However, this report predates the period at issue in the present
appeal. Dr. Braun did not otherwise address why appellant was restricted to working six hours
per day instead of eight hours during the period at issue or how these restrictions were
attributable to the accepted right upper extremity conditions. The Board has found that medical
opinions which do not explain causal relationship are of diminished probative value.6 Therefore,
the report is insufficient to establish that appellant was partially disabled for two hours per day
from June 30 to July 26, 2008.
The Office referred appellant to Dr. Sabourn. In a June 26, 2008 report, Dr. Sabourn
noted appellant’s history and accepted conditions. He found that she could not return to work as
a distribution clerk because she would be required to overuse her upper extremities. However,
Dr. Sabourn opined that appellant could work eight hours per day in a light-duty position with
permanent restrictions. He reviewed the February 7, 2008 job offer as a sales service distribution
associate and advised that she could easily perform the job as offered if she were to use her right
and left hand when sorting undeliverable bulk business mail for three hours per day and sorting
4

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

Sandra D. Pruitt, 57 ECAB 126 (2005).

6

See A.D., 58 ECAB 149 (2006).

4

mail pieces weighing up to one pound for three hours a day. This report does not establish
disability for the period claimed.
On July 28, 2008 Dr. Braun commented on Dr. Sabourn’s report and agreed that
appellant was able to work light duty eight hours per day with a lifting restriction of eight pounds
intermittently. On August 30, 2008, after reviewing the job description for a sales/service
distribution associate, Dr. Braun approved the assignment as long as lifting was limited to eight
pounds on an intermittent basis and appellant had a five-minute work break for each hour
worked. He did not find that appellant was partially disabled due to her accepted conditions
during the period in question. Rather, appellant could work full time subject to restrictions, at
duty made available since February 7, 2008. In September 3, 2008 report, Dr. Braun diagnosed
lateral epicondylitis and recommended appellant return to work in a modified-duty assignment.
He noted no change in her physical condition and reiterated his prior work limitations. The
Board finds that there is no probative medical evidence supporting intermittent disability for
35.44 hours for the claimed period. Appellant has not met her burden of proof in establishing
her claim.
On appeal, appellant asserts that she was never advised by Dr. Braun or Dr. Sabourn that
she could work eight hours per day; rather, she believed that she was restricted to work only six
hours per day pursuant to Dr. Braun’s May 9, 2008 report. The Board finds this argument to be
without merit. On February 7, 2008 the employing establishment offered appellant a modified
limited-duty position as a full-time sales service distribution associate which she accepted on
February 19, 2008. Appellant was on notice that her position was full time. There is insufficient
medical evidence to support partial disability beginning June 30, 2008.
CONCLUSION
The Board finds that appellant has failed to establish that her claimed disability for the
period June 30 to July 26, 2008 is causally related to the accepted employment injury.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 3, 2008 is affirmed.
Issued: February 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

